 1    RAFFI KHATCHADOURIAN - SBN 193165
      HEMAR, ROUSSO & HEALD, LLP
 2    15910 Ventura Boulevard, 12th Floor
      Encino, California 91436-2829
 3    Telephone: (818) 501-3800
      Facsimile: (818) 501-2985
 4
 5    Attorneys for Creditor,
      TIAA COMMERCIAL FINANCE, INC.
 6
 7
 8                                 UNITED STATES BANKRUPTCY COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
10
11    In Re:                                             )    Case No. 20-40990-RLE7
                                                         )
12    FAIRN & SWANSON, INC.,                             )    Chapter 7
                                                         )
13                     Debtor.                           )
                                                         )    REQUEST FOR SPECIAL NOTICE
14                                                       )
15
16             TO THE CLERK OF THIS COURT, DEBTOR, DEBTOR’S COUNSEL, THE
17    CHAPTER 7 TRUSTEE, HER COUNSEL, THE OFFICE OF THE UNITED STATES
18    TRUSTEE AND ALL INTERESTED PARTIES:
19             PLEASE TAKE NOTICE that pursuant to Bankruptcy Rules 2002, 3017, 4001, 9007 and
20    9010(b), Hemar, Rousso & Heald, LLP hereby requests notice of all matters in the above-captioned
21    case which require notice to creditors, or to other parties in interest, including without limitation, all
22    notices and papers referred to in Bankruptcy Rules 2002, 3017, 4001, 9007 and 9010(b), notices of any
23    orders, applications, complaints, demands, hearings, motions, petitions, pleadings or requests (whether
24    for relief from stay, adequate protection or otherwise), any other documents brought before the Court in
25    this case, whether formal or informal, whether written or oral, or whether transmitted or conveyed by
26    mail, delivery, telephone, facsimile, or otherwise. Said notices shall be sent as follows:
27    \\\
28    \\\




     Case: 20-40990       Doc# 94     Filed: 09/23/20        Entered: 09/23/20 14:20:00       Page 1 of 4
 1            Raffi Khatchadourian, Esq.
              HEMAR, ROUSSO & HEALD, LLP
 2            15910 Ventura Boulevard, 12th Floor
              Encino, California 91436-2829
 3            Tel. No. (818) 501-3800
              Fax No. (818) 501-2985
 4            email: raffi@hrhlaw.com
 5            The undersigned represents TIAA COMMERCIAL FINANCE, INC., a creditor and party in
 6    interest as to the above estate.
 7    Dated: September 23, 2020                      HEMAR, ROUSSO & HEALD, LLP
 8                                                       /s/ Raffi Khatchadourian
                                                     By:___________________________
 9                                                   RAFFI KHATCHADOURIAN
                                                     Attorneys for Creditor,
10                                                   TIAA COMMERCIAL FINANCE, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case: 20-40990       Doc# 94        Filed: 09/23/20   Entered: 09/23/20 14:20:00   Page 2 of 4
 1                                            PROOF OF SERVICE
 2           I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
      and not a party to the within action. My business address is Hemar, Rousso & Heald, LLP (“the
 3    business”), 15910 Ventura Blvd., 12th Floor, Encino, CA 91436-2829.
 4           I am readily familiar with the business's practice for collection and processing of
      correspondence for mailing with the United States Postal Service; such correspondence would be
 5    deposited with the United States Postal Service the same day of deposit in the ordinary course of
      business.
 6
              On September 23, 2020, I served the following document described as REQUEST FOR
 7    SPECIAL NOTICE on the interested parties in this action by placing a true and correct copy thereof
      in a sealed envelope addressed as follows:
 8
      Debtor Fairn & Swanson, Inc., 400 Lancaster Street, Oakland, CA 94601
 9    Debtor’s counsel Jeffrey D. Cawdrey, Esq., Gordon and Rees, 101 West Broadway #1600
      San Diego, CA 92101
10    Trustee Lois I. Brady, P.O. Box 12425, Oakland, CA 94604
      Trustee’s counsel Mark Bostick, Esq., Wendel, Rosen, Black and Dean, 1111 Broadway 24th Floor,
11    Oakland, CA 94607
      Trustee’s counsel Tracy Green, Esq., Wendel, Rosen, Black and Dean, 1111 Broadway 24th Floor,
12    Oakland, CA 94607
      Trustee’s counsel Lisa Lenherr, Esq., Wendel, Rosen, Black and Dean, 1111 Broadway 24th Floor,
13    Oakland, CA 94607
      Office of the U.S. Trustee/Oak, 450 Golden Gate Ave. 5th Floor, #05-0153, San Francisco, CA 94102
14
      XX     (By First Class Mail) At my business address, I placed such envelope for deposit with the
15    United States Postal Service by placing them for collection and mailing on that date following ordinary
      business practices.
16
             (Via Hand Delivery) I delivered such envelope(s) by hand to the offices of the addressees.
17
             (Via E-Mail) I caused such copies to be emailed to the person(s) set forth.
18
             (State) I declare under penalty of perjury under the laws of the State of California that the
19           foregoing is true and correct.
20    XX     (Federal) I declare under penalty of perjury under the laws of the United States of America that
             the foregoing is true and correct.
21
             I am employed in the office of a member of the bar of this court at whose direction the service
22           was made.
23           Executed on September 23, 2020, at Encino, California.
24
                                                    /s/ Denise Pauff
25                                                 _______________________
                                                       DENISE PAUFF
26
27
28




     Case: 20-40990     Doc# 94      Filed: 09/23/20     Entered: 09/23/20 14:20:00        Page 3 of 4
Case: 20-40990   Doc# 94   Filed: 09/23/20   Entered: 09/23/20 14:20:00   Page 4 of 4
